Citation Nr: 1530628	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  13-06 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been presented sufficient to reopen a claim for entitlement to service connection for hypertension.

2.  Whether new and material evidence has been presented sufficient to reopen a claim for entitlement to service connection for depression.   

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for a heart condition.

7.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

8.  Entitlement to a disability rating in excess of 10 percent for residuals of a head injury.

9.  Entitlement to service connection for total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr. Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to March 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran provided testimony before the undersigned Veteran's Law Judge in August 2013 via videoconference.  The transcript of this hearing has been associated with the record.

In August 2013, the Board received additional private medical evidence from the Veteran with a waiver of initial RO consideration. The Board accepts the medical evidence for inclusion into the record on appeal.

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for depression, left and right knee disabilities, a heart condition, and PTSD, entitlement to a disability rating in excess of 10 percent for residuals of a head injury, and entitlement to service connection for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The RO denied the Veteran's original claims of service connection for hypertension and depression in a September 2005 rating decision; the Veteran did not file a timely appeal and no new and material evidence was received during the applicable appeal period.

2. Since the September 2005 rating decision, evidence has been received that is neither cumulative nor redundant of evidence of record at the time of the prior denial of entitlement to service connection for depression, that relates to unestablished facts necessary to substantiate the claim, and that raises a reasonable possibility of substantiating the claim.

3. Since the September 2005 rating decision, the evidence that has been received is either cumulative or redundant of evidence of record at the time of the prior denial of entitlement to service connection for hypertension, and does not relate to unestablished facts necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.
CONCLUSION OF LAW

1. The September 2005 rating decision denying service connection for hypertension and depression is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  As evidence received since September 2005 is new and material with regard to the Veteran's claim for entitlement to service connection for depression, that claim is reopened. 38 U.S.C.A. § 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.156 (2014).

3.  As evidence received since September 2005 is not new and material with regard to the Veteran's claim for entitlement to service connection for hypertension, that claim is not reopened. 38 U.S.C.A. § 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim. Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim'); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). In view of the Board's decision, which constitutes a full grant of the benefit sought on appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.
Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim that complies with 38 U.S.C.A. § 5103(a) (West 2014), 38 C.F.R. § 3.159(b) (2010), and any applicable legal precedent.

VA's General Counsel has held that Kent, 20 Vet App. 1 (2006), is no longer controlling precedent insofar as it required case-specific notice in applications to reopen previously denied claims (i.e., new and material evidence). See VAOPGCPREC 6-2014 (Nov. 21, 2014). In addition, the Federal Circuit has held that in a claim to reopen, while VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, it is required 'to explain what 'new and material evidence' means.' Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).

In a pre-adjudication letter dated in August 2011, the RO notified the Veteran of the evidence VA would assist him in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). This letter also informed him of the types of evidence that would be considered to substantiate his claims and the information and evidence needed to sustain a claim for service connection. In addition, the letter met the notice requirements set out in Dingess and those still in effect under Kent. Neither the Veteran nor his representative has alleged that notice has been less than adequate. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).
	
Post-service private and VA medical records and VA examination reports have been associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

With respect to the petition to reopen the claim for entitlement to service connection for hypertension, the Board notes that VA is not required to provide a medical examination to a Veteran seeking to reopen a previously and finally disallowed claim unless new and material has been presented. Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007); cf. Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (finding a standard that would require reopening if the newly submitted evidence along with the other evidence of record, combined with VA assistance raises a reasonable possibility of substantiating the claim). The Veteran in this case is not entitled to a VA examination as new and material evidence was not submitted and, as discussed further below, does not raise a reasonable possibility of substantiating the claims of entitlement to service connection for hypertension even with VA's assistance. Shade, 24 Vet. App. at 116-18.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The appeal is thus ready to be considered on the merits.

Claims to reopen

In order to reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). '[T]he question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.' Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the 'last final disallowance' of a claim was the denial of a request to reopen). The provisions of 38 C.F.R. § 3.156(a) define new evidence as evidence not previously submitted to agency decision makers and material evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001). New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

'[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence.' Rather, it is simply 'a component of the question of what is new and material evidence,' and should be informed by the question of whether the 'evidence could, if the claim were reopened, reasonably result in substantiation of the claim.' Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010). New and material evidence is not required 'as to each previously unproven element of a claim.' Id. at 120. Thus, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary. If the McLendon standard is met, the claim should be reopened. See id.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996). For purposes of the ' new and material' analysis, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Depression

In his initial claim, the Veteran claimed that his depression was related to service or to a thyroid condition, which he claimed was secondary to his service-connected head injury.  The RO denied the claim in September 2005, noting that there was no evidence of inservice of incurrence or aggravation of depression, and that the Veteran's thyroid disorder was not found to be secondary to his service-connected residuals of a head injury.  New and material evidence addressing this basis for denial is required to reopen the claim. See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. 110.

Since September 2005, substantial pertinent evidence has been added to the claims file, as follows.  A November 2011 private medical record shows that the Veteran had major depressive disorder secondary to his tinnitus and chronic headaches with dizziness and hypersensitivity to light and sound, which was related to his service-connected residuals of a head injury.

The Board finds that this evidence is new because it was not before the adjudicator in September 2005. The Board also finds that the new evidence is material because it directly addresses the reason the claim was previously denied on the last adjudication in September 2005.  This evidence is consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79, for determining whether a VA examination is necessary. See Shade, 24 Vet. App. 110. The Board accordingly finds that new and material evidence has been received to reopen the claim of service connection for depression. Hence, the appeal to this extent is allowed.

Hypertension

The Veteran's claim for entitlement to service connection for hypertension was initially denied in a September 2005 rating decision.  The RO found that there was no evidence of the Veteran's hypertension during service or within a year following his discharge.  The Veteran's claim was that his hypertension was secondary to a thyroid disorder, which in turn was secondary to his service-connected head injury residuals.  However, the RO noted that the there was no connection between his thyroid disorder and his service-connected head disorder.  As such, his claim was denied on a direct basis and a secondary basis.  New and material evidence addressing this basis for denial is required to reopen the claim. See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. 110.

Since September 2005, additional evidence has been added to the claims file; however, the Board finds that this evidence, while new, does not help to substantiate the Veteran's claim that his hypertension is related to service or to his service-connected head injury.  

The new evidence in the record includes additional treatment records reflecting ongoing treatment for the Veteran's hypertension.  However, these records do not provide any evidence that his hypertension was incurred during service, is related to service, or manifested within a year of his discharge, or that it is related to his service-connected head injury.  

The new evidence also includes testimony he presented before the undersigned Veterans Law Judge.  At his hearing, the Veteran indicated that he first started taking medication for hypertension about 12 years before the hearing, or in 2001, when he was initially diagnosed.  He did not present any arguments as to why his hypertension would be related to service or to a service-connected disability.

The Board finds that this evidence is new because it was not before the adjudicator in September 2005.  However, this new evidence is not material because it does not aid in substantiating the Veteran's claim, and does not trigger the need for an examination under 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79. See Shade, 24 Vet. App. 110.  The Board accordingly finds that new and material evidence has not been received to reopen the claim of service connection for hypertension.  Hence, the appeal is denied.


ORDER

As new and material evidence has been received to reopen the claim of service connection for depression, the appeal to this extent is allowed.

As new and material evidence has not been received to reopen the claim of service connection for hypertension, the appeal is denied.


REMAND

Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  VA has a duty to obtain records of treatment reported by a private physician. Massey v. Brown, 7 Vet. App. 204 (1994).  As an initial matter, it appears that the Veteran has been in receipt of ongoing medical care; however, the most recent private of VA medical records in the claims file are from 2011.  In addition, April 2001 VA medical records reflected that the Veteran had been seen four years prior for an exercise tolerance test and heart catheterization, and that, at that time, he was told that he had two areas of 20 percent blockage. These records are not in the claims file.  On remand, current private and VA medical records and records reflecting the Veteran's cardiac tests dated in 1997 should be obtained and associated with the claims file.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  A Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.

With regard to the Veteran's knees, he has been diagnosed with chondrocalcinosis of both knees and bipartite patella on the right.  See April 2000 VA X-ray.  The Veteran has reported ongoing bilateral knee pain since active duty.  See Hearing Transcript, pages 15-16.  As such, the Board finds that the Veteran has met the criteria for a VA examination to determine whether he has current right or left knee disorders that are related to service.  

In terms of the Veteran's claim for entitlement to service connection for depression and PTSD, the Board finds that the evidence of record is insufficient to make a determination.  As noted in the decision above, there is now medical evidence of record that shows that the Veteran has depression secondary to his service-connected head injury.  However, there is also medical evidence of record showing that the Veteran does not have a currently diagnosed psychiatric disorder.  See May 2012 VA medical record.  As such, the Board finds that the Veteran should be afforded a VA examination to determine whether he has a current psychiatric disability that is related to service or a service-connected disability.  

With regard to the Veteran's claim for an increased rating for his service-connected residuals of a head injury, the Board notes that the issue is intertwined with the Veteran's claim for entitlement to service connection for a psychiatric disability.  In addition, the most recent examination provided to the Veteran to evaluate these residuals was conducted in September 2011.  The Board finds that this examination is stale. Accordingly, the Veteran should be provided with a VA examination to determine the current nature and severity of his residuals of a head injury. See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a Veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Finally, the Board finds that the Veteran's claim for entitlement to TDIU is inextricably intertwined with the claims remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). Therefore, the TDIU claim must also be remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take the necessary steps to obtain all VA and private records pertaining to the Veteran's treatment since 2011, and medical records reflecting the Veteran's cardiac tests dated in 1997, in accordance with 38 C.F.R. § 3.159.  If additional information is needed to complete this request, the Veteran should be so advised of the specific information needed as well as any necessary medical releases.

2.  Schedule the Veteran for a VA examination to determine the etiology of any disorder of the right or left knees.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any disorder of the right or left knees was caused by or is etiologically related to any incident of active duty.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The absence of evidence of treatment for right or left knee disorders in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3.  Schedule the Veteran for a VA examination to determine the etiology of any diagnosed psychiatric disorder, to include depression.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should first determine whether the Veteran has a currently diagnosed psychiatric disorder and address the evidence in the record reflecting that the Veteran has depression.  Then, the examiner should determine whether:

(a)  It is at least as likely as not (50 percent probability or more) that any diagnosed psychiatric disorder, to include depression had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service;

(b)  It is at least as likely as not (50 percent probability or more) that any diagnosed psychiatric disorder, to include depression has been caused (in whole or in part) by his service-connected residuals of a head injury; and

(c)  It is at least as likely as not (50 percent probability or more) that any diagnosed psychiatric disorder, to include depression has been aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected residuals of a head injury.

If any diagnosed psychiatric disorder, to include depression has been aggravated by his service-connected residuals of a head injury, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of treatment for any diagnosed psychiatric disorder, to include depression in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.


4.  Provide the Veteran with an examination to determine the current level of impairment due to his service-connected residuals of a head injury.  

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.

Reasons should be given for all opinions.

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


